 



CREDIT AGREEMENT

PYR ENERGY CORPORATION

AND

BANK OF THE WEST

February 14, 2007



 

1



--------------------------------------------------------------------------------



 



Table of Contents

Page

                 
 ARTICLE I Definitions and
References                                                                       
    1  
 
Section 1.1
  Defined Terms
    1  
 
Section 1.2
  Incorporation of Exhibits
    7  
 
Section 1.3
  Amendment of Defined Instruments
    7  
 
Section 1.4
  References and Titles
    7  
 
Section 1.5
  Calculations and Determinations
    8  
 ARTICLE II The Loan     8  
 
Section 2.1
  The Loan
    8  
 
Section 2.2
  The Note; Interest
    9  
 
Section 2.3
  Mandatory Principal Payments
    9  
 
Section 2.4
  Voluntary Prepayments
    10  
 
Section 2.5
  Termination of Agreement
    10  
 
Section 2.6
  Payments to BOTW
    10  
 
Section 2.7
  Use of Proceeds
    10  
 
Section 2.8
  Borrowing Base Procedures
    11  
 ARTICLE III Security; Fees; LIBOR provisions; Taxes; Increased
Capital                  
    11  
 
Section 3.1
  The Security
    11  
 
Section 3.2
  Perfection and Protection of Security Interests and Liens
    11  
 
Section 3.3
  Bank Accounts and Offset
    11  
 
Section 3.4
  Fees
    12  
 
Section 3.5
  Special LIBOR Provisions
    12  
 
Section 3.6
  Increased Capital Costs
    13  
 
Section 3.7
  Taxes
    14  

i

 

2



--------------------------------------------------------------------------------



 



Page

                 
 
Section 3.8
  Obligations Absolute
    14  
 
Section 3.9
  Indemnification
    15  
 
Section 3.10
  Liability of BOTW
    15  
 ARTICLE IV Conditions Precedent to Loan
    16  
 
Section 4.1
  Initial Conditions Precedent
    16  
 
Section 4.2
  Additional Conditions Precedent
    16  
 ARTICLE V Representations and Warranties
    17  
 
Section 5.1
  Borrower's Representations and Warranties
    17  
 
Section 5.2
  Representations by BOTW
    20  
 ARTICLE VI Covenants of Borrower     20  
 
Section 6.1
  Affirmative Covenants
    20  
 
Section 6.2
  Negative Covenants
    24  
 ARTICLE VII Events of Default and Remedies
    26  
 
Section 7.1
  Events of Default
    26  
 
Section 7.2
  Remedies
    28  
 
Section 7.3
  Indemnity
    28  
 ARTICLE VIII Miscellaneous     29  
 
Section 8.1
  Waiver and Amendment
    29  
 
Section 8.2
  Survival of Agreements; Cumulative Nature
    29  
 
Section 8.3
  Notices
    30  
 
Section 8.4
  Parties in Interest
    30  
 
Section 8.5
  Governing Law
    30  
 
Section 8.6
  Limitation on Interest
    30  
 
Section 8.7
  Severability
    31  

ii

 

3



--------------------------------------------------------------------------------



 



Page

                 

Section 8.8
  Counterparts
    31  

Section 8.9
  Conflicts
    31  

Section 8.10
  Entire Agreement
    31  

Section 8.11
  WAIVER OF JURY TRIAL
    31  

Section 8.12
  USA Patriot Act Notice
    32  



iii

 

4



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of February 14, 2007, is by and between PYR
ENERGY CORPORATION, a Maryland corporation (“Borrower”), and BANK OF THE WEST, a
California corporation (“BOTW”).

RECITAL

Borrower and BOTW desire that this Credit Agreement be executed and delivered in
order to provide for the terms upon which BOTW will make available to Borrower a
revolving line of credit and will issue letters of credit upon the request of
Borrower and by which such revolving line of credit and letters of credit will
be governed and repaid.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

ARTICLE I
Definitions and References

Section 1.1 Defined Terms.

As used in this Agreement, each of the following terms shall have the meaning
given it in this Section 1.1 or in the sections and subsections referred to
below:

"Advance” means an advance of funds by BOTW to or for the account of Borrower
pursuant to section 2.1 below.

"Affiliate” means, as to any Person, each Person that directly or indirectly
(through one or more intermediaries or otherwise) controls, is controlled by, or
is under common control with; that Person; provided that, for the purposes of
this definition, a Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
control the direction of the management and policies of such entity, whether
through the ownership of capital stock, partnership or membership interests or
other interests therein, by contract or otherwise, and shall include without
limitation any general partner or any controlling stockholder, controlling
member or controlling owner thereof.

"Agreement” means this Credit Agreement.

"Applicable Environmental Laws” means any laws, orders, rules or regulations
pertaining to health or the environment (as the. same now exist or are hereafter
enacted and/or amended), including without limitation the Comprehensive
Environmental Response, compensation, and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986 (as amended,
hereinafter called “CERCLA”), the Resource Conservation and Recovery Act of
1976, as amended by the Used Oil Recycling Act of 1980, the solid Waste Disposal
Act Amendments of 1980 and the Hazardous and Solid Waste Amendments of 1984 (as
amended, hereinafter called “RCRA”) and applicable state law.

1

 

5



--------------------------------------------------------------------------------



 



"Borrower” shall have the meaning given such term in the first paragraph of this
Agreement.

"Borrowing Base” means, at any time, the aggregate loan value of all Borrowing
Base Properties, as then most recently determined by BOTW, in its sole and
absolute discretion, pursuant to section 2.8 below, using such assumptions as to
pricing, discount factors, discount rates, expenses and other factors as BOTW
customarily uses as to borrowing-base oil and gas loans at the time of such
determination, such amount to be included in a Borrowing Base Notice sent to
Borrower; provided that the Borrowing Base for the time period from the date of
this Agreement through the first redetermination of the Borrowing Base pursuant
to section 2.8 below shall be $1,000,000, unless Borrower and BOTW hereafter
mutually agree upon a different amount; provided further that BOTW shall not
have any obligation to increase the Borrowing Base.

"Borrowing Base Notice” means a written notice sent to Borrower by BOTW
notifying Borrower of the Borrowing Base determined by BOTW for the upcoming
Borrowing Base Period or other period.

"Borrowing Base Period” means: (a) the time period from the date of this
Agreement through June 30, 2007; (b) thereafter, each six-month period beginning
on January 1 or July 1 of each year, until the latest January 1 or July 1
preceding the Maturity Date; and (c) thereafter, the time period from the latest
January 1 or July 1 preceding the Maturity Date through the Maturity Date.

"Borrowing Base Properties” means any and all interests of Borrower, whether now
owned or hereafter acquired, in any and all oil and/or gas properties, wells,
leases, gathering systems, processing plants and other related rights and assets
to which BOTW now or hereafter gives value in determining the Borrowing Base.

"Business Day” means: (a) with respect to the making, prepaying, repaying or
issuance of, or otherwise relating to, any LIBOR’ Tranche, any day which is not
a Saturday, a Sunday or a legal holiday on which commercial banks are authorized
or required to be closed in Denver, Colorado or in New York, New York and which
is also a day on which dealings are carried on in the London interbank
eurocurrency market, and (b) for all other purposes hereof, any day which is not
a Saturday, a Sunday or a legal holiday on which commercial banks are authorized
or required to be closed in Denver, Colorado.

"Change in Control” means the occurrence of any change whereby any Person or
controlled group not presently in control of Borrower hereafter acquires a
majority of the capital stock of Borrower that is entitled to vote upon the
election of the directors of Borrower.

"Collateral” means all tangible or intangible real or personal property which,
under the terms of any Security Document, is or is purported to be covered
thereby or subject thereto.

"Commitment Amount” means, at any time, the lesser of: (a) the Maximum Loan
Amount, or (b) the Borrowing Base at that time.

2

 

6



--------------------------------------------------------------------------------



 



"Consolidated” means the consolidation, in accordance with GAAP, of the
financial statements, financial position or other financial data of any Person
with its properly consolidated Affiliates. References herein to a Person’s
Consolidated financial statements, financial position, financial condition,
assets, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, assets, liabilities, etc. of such
Person and its properly consolidated Affiliates.

"Convertible Debt” means the convertible Debt of Borrower outstanding pursuant
to the terms of the Convertible Note Purchase Agreement dated as of May 24,
2002, between Borrower and the investors named therein, in the original amount
of $6,000,000.

"Current Ratio” means, at any time and from time to time, the ratio of:
(a) Borrower’s current assets (including as a current asset any unused
availability of the Loan, but excluding any and all gains and losses from any
mark-to-market of unliquidated commodity hedge contracts); to (b) Borrower’s
current liabilities (excluding current maturities of the Loan and any and all
gains and losses from any mark-to-market of unliquidated commodity hedge
contracts), all determined in accordance with GAAP.

"Debt” means, as to any Person, all indebtedness, liabilities and obligations of
such Person, whether primary or secondary, direct or indirect, absolute or
contingent.

"Debt-to-Equity Ratio” means, at any time, the ratio of: (a) Borrower’s funded,
interest-bearing indebtedness (including without limitation Subordinated Debt)
at that time, determined in accordance with GAAP; to (b) the Shareholders’
Equity in Borrower at that time.

"Default” means any Event of Default and any default, event or condition which
would, with the giving of any requisite notice and/or the passage of time,
constitute an Event of Default.

"Distribution” means any distribution payable in cash or property to any
shareholder, partner, member or other owner of Borrower, or any purchase,
redemption or retirement of, or other payment with respect to, any stock,
partnership interest, membership interest or other ownership interest in
Borrower.

"ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, together with all rules and regulations promulgated with
respect thereto.

"ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any Obligated Person or any Affiliate of any Obligated
Person with respect to which any Obligated Person or any Affiliate of any
Obligated Person has a fixed or contingent liability.

"Event of Default” has the meaning given such term in section 7.1 below.

"Fiscal Quarter” means a three-month period ending on the last day of November,
February, May or August of any year.

"Fiscal Year” means a twelve-month period ending on August 31 of any year.

3

 

7



--------------------------------------------------------------------------------



 



"GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Securities and Exchange commission or the
Financial Accounting Standards Board, as applicable (or any generally recognized
successor to either of the foregoing) and which, in the case of Borrower:
(a) are applied for all periods in a consistent manner (provided that Borrower
may modify its accounting principles and practices so as to comply with any
change in such generally accepted accounting principles and practices), and
(b) are applied for all periods after the date hereof so as to properly reflect,
in accordance with such generally accepted accounting principles and practices,
the financial condition, and the results of operations and changes in financial
position, of Borrower.

"Guarantor” means PYR Mallard LLC, a Colorado limited liability company.

"Guaranty” means a Guaranty in form and substance satisfactory to BOTW, executed
by Guarantor and delivered to BOTW to guaranty the Obligations.

"Initial Advance” means the first Advance of the Loan.

"Initial Engineering Report” means the engineering report covering the Borrowing
Base properties, dated as of August 31, 2006, prepared by Ryder Scott company, a
true and correct copy of which has heretofore been delivered by Borrower to
BOTW.

"Initial Financial Statements” means the annual financial statements of Borrower
dated as of August 31, 2006, copies of which Initial Financial Statements have
heretofore been delivered by Borrower to BOTW.

"Interest Rate Election” means an election delivered by Borrower to BOTW from
time to time in the form of Exhibit D attached hereto and made a part hereof.

"Letter of Credit” means a standby letter of credit issued by BOTW pursuant to
section 2.1 below.

"LIBOR (Adjusted)” means, with respect to each LIBOR Tranche and the related
LIBOR Interest Period, the rate of interest per annum determined pursuant to the
following formula:

         
 
                 LIBOR (Unadjusted)                  
 
     
LIBOR (Adjusted)
  =   1.00 - LIBOR Reserve Percentage

"LIBOR Interest Period” means, with respect to each LIBOR Tranche, a time period
of one, two, three or six months, as specified in the Interest Rate Election
submitted by Borrower pursuant to section 2.2(b) below with respect thereto,
beginning on and including the date specified in such Interest Rate Election
(which must be a Business Day) and ending on (but not including, for the purpose
of computing the number of days in the LIBOR Interest Period) the date which
corresponds numerically to such beginning date one, two, three or six months
thereafter (or if such month has no numerically corresponding date, on the last
Business Day of such month); provided that each LIBOR Interest Period which
would otherwise end on a day which is not a Business Day shall end on the next
succeeding Business Day unless such next succeeding Business Day is the first
Business Day of a calendar month, in which case such LIBOR Interest Period shall
end on the Business Day next preceding such numerically corresponding day. No
LIBOR Interest Period may be elected which would end after the Maturity Date.

4

 

8



--------------------------------------------------------------------------------



 



"LIBOR Reserve Percentage” means, with respect to any LIBOR Interest Period, the
reserve percentage (expressed as a decimal) equal to the maximum aggregate
reserve requirements (including all basic, emergency, supplemental, marginal and
other reserves and taking into account any transitional adjustments or other
scheduled changes in reserve requirements) specified under regulations issued
from time to time by the Board of Governors of the Federal Reserve System and
then applicable to assets or liabilities consisting of and including
“Eurocurrency Liabilities”, as currently defined in Regulation D of the Board of
Governors of the Federal Reserve System, having a term approximately equal or
comparable to such LIBOR Interest Period.

"LIBOR Spread” means, 2.50 percentage points per annum.

"LIBOR Tranche” means a portion of the Loan outstanding for a specific LIBOR
Interest Period and bearing interest at a fixed rate based upon LIBOR
(Adjusted).

"LIBOR (Unadjusted)” means, with respect to each LIBOR Tranche and the related
LIBOR Interest Period, the rate of interest per annum determined by BOTW from
Telerate page 3750 (or any successor thereto) as of two Business Days prior to
the first day of such LIBOR Interest Period, in accordance with its customary
practices, to be representative of the rates at which deposits of U.S. dollars
are being offered in the London interbank eurocurrency market for delivery on
the first day of such LIBOR Interest Period in an amount equal or comparable to
the amount of such LIBOR Tranche and for a period of time equal or comparable to
the length of such LIBOR Interest Period. LIBOR (Unadjusted), as determined by
BOTW with respect to a particular LIBOR Tranche, shall be fixed at such rate for
the duration of the associated LIBOR Interest Period. If BOTW is unable so to
determine LIBOR (Unadjusted) for any LIBOR Tranche, or if the associated LIBOR
(Adjusted) would exceed the maximum rate of interest, if any, then permitted to
be charged on the Note under applicable law, Borrower shall be deemed to have
elected to have included in the Prime Rate portion the portion of the Loan that
would otherwise have been included in such LIBOR Tranche.

"Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Debt owed to him or any other arrangement with
such creditor which provides for the payment of such Debt out of such property
or assets or which allows him to have such Debt satisfied out of such property
or assets prior to the general creditors of any owner thereof, including without
limitation any lien, mortgage, security interest, pledge, deposit, production
payment, rights of a vendor under any title retention or conditional sale
agreement or lease substantially equivalent thereto, or any other charge or
encumbrance for security purposes, whether arising by law or agreement or
otherwise, but excluding any right of offset which arises without agreement in
the ordinary course of business.

"Loan Documents” means this Agreement, the Security Documents, the Note, the
Guaranty, applications for Letters of Credit, Advance requests and all other
agreements, certificates, legal opinions and other documents, instruments and
writings heretofore or hereafter delivered in connection herewith or therewith.

"Loan” has the meaning given such term in Section 2.1 below.

5

 

9



--------------------------------------------------------------------------------



 



"Maturity Date” means the earlier of: (a) such date on which the Loan is due and
payable in full by reason of the occurrence of an Event of Default, as
established pursuant to section 7.1 below, or (b) February 14, 2010; provided
that, upon the request of Borrower, BOTW may, in its sole discretion, extend
said date to a date not later than December 31, 2014 by giving written notice of
such extension to Borrower, but nothing contained in this Agreement, the Note or
any other Loan Document shall be deemed to commit or require BOTW to grant any
such extension.

"Maximum Loan Amount” means $3,000,000; provided that, upon the request of
Borrower, BOTW may, in its sole discretion and upon such terms and conditions as
BOTW may determine, increase said amount to an amount not greater than
$30,000,000 by giving written notice of such increase to Borrower, but nothing
contained in this Agreement, the Note or any other Loan Document shall be deemed
to commit or require BOTW to grant any such increase.

"Note” means a promissory note in the form of Exhibit A attached hereto and made
a part hereof, duly executed and delivered by Borrower, which promissory note
shall evidence Borrower’s obligation to repay the Loan.

"Obligated Person” means Borrower or Guarantor.

"Obligations” means all Debt from time to time owing by Borrower to BOTW under
or pursuant to any of the Loan Documents. “Obligation” means any part of the
Obligations.

"Oil and Gas Interests” means any and all oil and/or gas properties, wells,
leases, gas gathering systems, processing plants and other related real and/or
personal property and interests now or hereafter owned by Borrower.

"Overborrowed Condition” means, at any time, a condition whereby the outstanding
principal balance of all Advances made hereunder plus the sum of the face
amounts of all Letters of Credit outstanding hereunder exceeds the Commitment
Amount.

"Payment Date” means the last Business Day of each calendar month, commencing
February 28, 2007.

"Person” means an individual, corporation, partnership, association, joint-stock
company, trust or trustee thereof, estate or executor thereof, limited liability
company, unincorporated organization or joint venture, court or governmental
unit or any agency or subdivision thereof, or any other legally recognizable
entity.

"Prime Rate” means the fluctuating interest rate per annum announced from time
to time by BOTW as its prime rate (which may not be the lowest interest rate
charged by BOTW), adjusted effective as of the effective date of any change in
the prime rate so announced by BOTW.

"Prime Rate Portion” means, at any time the portion of the Loan outstanding at
that time that bears interest based upon the Prime Rate.

"Release Date” means the earlier of the following two dates: (a) the date on
which the Obligations have been paid and performed in full and the Security
Documents have been released of record, or (b) the date on which the liens of
the Security Documents have been foreclosed or a deed in lieu of such
foreclosure has become fully effective and has been recorded.

6

 

10



--------------------------------------------------------------------------------



 



"Security Documents” means all security agreements, deeds of trust, mortgages,
chattel mortgages, pledges, guaranties, financing statements, continuation
statements, extension agreements and other agreements or instruments now,
heretofore, or hereafter delivered by any or all of the Obligated Persons or any
other person to BOTW in connection with this Agreement or any transaction
contemplated hereby, to secure or guaranty the payment of any part of the
Obligations or the performance of any other duties and obligations of any or all
of the Obligated Persons under the Loan Documents, whenever made or delivered.

"Shareholders’ Equity” means, at any time, as to any Person, the equity in such
Person owned by the shareholders, partners, members or other owners of such
Person, determined in accordance with GAAP (excluding assets and liabilities
resulting from any mark-to-market of unliquidated commodity hedge contracts) .

"Subordinated Debt” means any indebtedness or other obligations of Borrower, to
the extent that the rights of the holders thereof to enforce the indebtedness
and other obligations of Borrower thereunder have been subordinated to the
rights of BOTW hereunder or in connection herewith by subordination agreements
executed by the holders of the Subordinated Debt and satisfactory in form and
substance to BOTW.

Section 1.2 Incorporation of Exhibits.

All Exhibits attached to this Agreement are a part hereof for all purposes.

Section 1.3 Amendment of Defined Instruments.

Unless the context otherwise requires or unless otherwise provided herein, the
terms defined in this Agreement which refer to a particular agreement,
instrument or document also refer to and include all renewals, extensions and
modifications of such agreement, instrument or document, provided that nothing
contained in this section shall be construed to authorize any such renewal,
extension or modification.

Section 1.4 References and Titles.

All references in this Agreement to Exhibits, Schedules, articles, sections,
subsections and other subdivisions refer to the Exhibits, Schedules, articles,
sections, subsections and other subdivisions of this Agreement unless expressly
provided otherwise. Titles appearing at the beginning of any subdivisions are
for convenience only and do not constitute any part of such subdivisions and
shall be disregarded in construing the language contained in such subdivisions.
The words “this Agreement,” “this instrument,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The phrases “this
section” and “this subsection” and similar phrases refer only to the sections or
subsections hereof in which such phrases occur. The word “or” has the inclusive
meaning frequently identified by the phrase “and/or.” Pronouns in masculine,
feminine and neuter genders shall be construed to include any other gender, and
words in the singular form shall be construed to include the plural and vice
versa, unless the context otherwise requires.

7

 

11



--------------------------------------------------------------------------------



 



Section 1.5 Calculations and Determinations.

All interest accruing under the Loan Documents shall be calculated on the basis
of actual days elapsed (including the first day but excluding the last) and a
year of 360 days. Unless otherwise expressly provided herein or unless BOTW
otherwise consents, all financial statements and reports furnished to BOTW
hereunder shall be prepared and all financial computations and determinations
pursuant hereto shall be made in a manner consistent with the accounting system
used in the preparation of the Initial Financial Statements of Borrower or with
another accounting system agreed to in writing by BOTW.

ARTICLE II
The Loan

Section 2.1 The Loan.

(a) Subject to the other terms and conditions of this Agreement, BOTW agrees to:
(1) make Advances to Borrower from time to time requested upon written notice to
BOTW from Borrower no later than noon, Denver time, at least one Business Day
prior to any Advance, and (2) issue Letters of Credit from time to time
requested upon written notice to BOTW from Borrower no later than three Business
Days prior to the date of issuance of such Letter of Credit.

(b) Each request by Borrower for an Advance shall be in the form of Exhibit B
attached hereto and made a part hereof. Unless BOTW timely receives an
appropriate Interest Rate Election in accordance with section 2.2(b) below, any
requested Advance shall initially be included in the Prime Rate Portion. Each
request by Borrower for the issuance of a Letter of Credit shall be in the form
of Exhibit C attached hereto and made a part hereof and shall be accompanied by
an application for issuance of a letter of credit on BOTW’s then-standard form,
duly executed by Borrower.

(c) BOTW shall not have any obligation to: (1) make an Advance on or after the
Maturity Date, (2) issue or renew a Letter of Credit which expires after the
Maturity Date, (3) issue a LIBOR Tranche as to which the LIBOR Interest Period
does not expire prior to the Maturity Date, (4) issue a LIBOR Tranche at any
time when three or more prior LIBOR Tranches remain outstanding, (5) make an
Advance in an amount less than $100,000, unless the amount of the requested
Advance is the entire remaining amount available to be borrowed under the Loan,
(6) issue a LIBOR Tranche in an amount less than $500,000 or in an amount that
is not an integral multiple of $100,000, or (7) make an Advance or issue or
renew a Letter of Credit if, after such Advance is made or such Letter of Credit
is issued or renewed, the outstanding principal balance at that time of all
Advances plus the sum of the face amounts at that time of all outstanding
Letters of Credit would exceed the Commitment Amount.

(d) Each payment by BOTW under a Letter of Credit shall be a demand obligation
owing by Borrower to BOTW, bearing interest from the date of such payment at the
rate described in Section 2.2(c) (3) below. Each payment by BOTW under any
Letter of Credit shall be entitled to all benefits of the security Documents and
shall be subject to all terms of this Agreement and any and all other applicable
Loan Documents.

8

 

12



--------------------------------------------------------------------------------



 



(e) The Advances and Letters of Credit described in this Section 2.1 shall be
herein collectively referred to as the “Loan”. within the limitations set forth
in this Section 2.1 and subject to the other terms and provisions of this
Agreement, Borrower may borrow, repay and reborrow hereunder.

Section 2.2 The Note; Interest.

(a) Borrower’s obligation to repay the Loan, with interest thereon, shall be
evidenced by the Note. In the event any provision contained in the Note
conflicts with a provision contained in this Agreement, the provisions of this
Agreement shall control.

(b) At any time and from time to time hereafter, if Borrower desires to include
in a LIBOR Tranche all or any portion of the Loan that is not already included
in a LIBOR Tranche for the relevant time period, Borrower shall deliver an
Interest Rate Election to BOTW at least three Business Days prior to the first
day of the requested LIBOR Interest Period, specifying the dollar amount it
desires to have included in the LIBOR. Tranche, the first day of the LIBOR
Interest Period and the duration of the LIBOR Interest Period. Any portion of
the Loan that is not included in a LIBOR Tranche shall be included in the Prime
Rate Portion •

(c) (1) Except as otherwise provided in (3) below, interest on each LIBOR
Tranche shall accrue at a fixed annual rate equal to LIBOR (Adjusted) with
respect to such LIBOR Tranche plus the LIBOR Spread. (2) Except as otherwise
provided in (3) below, interest on the Prime Rate Portion shall accrue at a
fluctuating annual rate calculated on a daily basis and equal to the Prime Rate.
(3) From and after the occurrence, and during. the continuance, of any Event of
Default hereunder, interest shall accrue, from the date of occurrence of the
Event of Default until the date the Event of Default shall have been cured, at a
rate equal to the applicable rate determined pursuant to section 2.2(c) (1) or
2.2(c) (2) above plus three percentage points per annum.

(d) Interest accrued on the Prime Rate Portion shall be due and payable on each
Payment Date. Interest accrued on each LIBOR Tranche shall be due and payable on
the last day of the LIBOR Interest Period for such LIBOR Tranche (and, in the
case: of any LIBOR Tranche having a LIBOR Interest Period in excess of three
months, on the three-month anniversary of the first day of such LIBOR Interest
Period). Any then-outstanding interest on the Loan shall be due and payable not
later than the Maturity Date.

Section 2.3 Mandatory Principal Payments.

(a) If, at any time, the outstanding principal balance of all Advances plus the
sum of the face amounts of all outstanding Letters of Credit shall exceed the
Commitment Amount, Borrower shall, not later than 10 days after written notice
thereof from BOTW: (1) pay the excess to BOTW in a lump sum: or (2) commence
(and thereafter continue) an amortization schedule under which Borrower repays
an amount at least equal to the excess in six equal monthly principal
installments on the last Business Day of each calendar month, which amounts
shall be in addition to the monthly interest payments and any other principal
payments otherwise due, such that the entire excess is paid within six months:
or (3) execute and deliver to BOTW additional mortgages, supplements to
mortgages or other instruments satisfactory in form and substance to BOTW, by
which Borrower mortgages, pledges or hypothecates to BOTW, or creates a security
interest in for the benefit of BOTW, sufficient additional Oil and Gas Interests
to induce BOTW to make a redetermination of the Borrowing Base such that the
Commitment Amount is increased to an amount no less than the outstanding
principal balance of all Advances plus the sum of the face amounts of all
outstanding Letters of Credit.

9

 

13



--------------------------------------------------------------------------------



 



(b) The then-outstanding principal balance of the Loan, together with all unpaid
fees and expenses relating thereto, shall be due and payable on the Maturity
Date.

Section 2.4 Voluntary Prepayments.

Borrower shall have the right to prepay the Loan at any time, in whole or in
part, without penalty or premium (except as otherwise described in Section 3.5
below); provided that any partial prepayment by Borrower shall be in an amount
equal to $100,000 or an integral multiple thereof.

Section 2.5 Termination of Agreement.

Borrower shall have the right at any time and from time to time, upon not less
than three Business Days’ prior written notice to BOTW, to terminate this
Agreement. Upon any termination of this Agreement, Borrower shall, at the time
of such termination, prepay the Loan in full, including without limitation all
principal, interest, fees, costs and expenses payable hereunder or in connection
herewith, and cause all outstanding Letters of Credit to be terminated and BOTW
released from any and all liabilities thereunder or in connection therewith. Any
such prepayment shall be without penalty or premium (except as otherwise
described in Section 3.5 below).

Section 2.6 Payments to BOTW.

Borrower will pay to BOTW each payment which Borrower owes under the Loan
Documents not later than 12:00 noon, Denver time, on the due date, in lawful
money of the United States of America and in immediately available funds. Any
payment received after such time will be deemed to have been made on the next
following Business Day. Except as otherwise provided in this Agreement as to
LIBOR Tranches, should any such payment become due and payable on a day other
than a Business Day, the maturity of such payment shall be extended to the next
succeeding Business Day, and, in the case of a payment of principal or past due
interest, interest shall accrue and be due and payable thereon for the period of
such extension. Each payment under a Loan Document shall be due and payable at
the place provided therein or, if no specific place of payment is provided,
shall be due and payable at the place of payment of the Note.

Section 2.7 Use of Proceeds.

In no event shall the proceeds of the Loan be used directly or indirectly for
the purpose, whether immediate, incidental or ultimate, of purchasing, acquiring
or carrying any “margin stock” (as such term is defined in Regulation U
promulgated by the Board of Governors of the Federal Reserve System) or to
extend credit to others directly or indirectly for the purpose of purchasing or
carrying any such margin stock or margin securities. Borrower represents and
warrants to BOTW that Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit to others for the
purpose of purchasing or carrying such margin stock. The proceeds of the Loan
shall be used solely for the funding of capital expenditures relating to the
acquisition, exploration, drilling and development of oil and gas properties by
Borrower, general working capital purposes, the issuance of Letters of Credit
for purposes relating to Borrower’s business and upon terms acceptable to BOTW
and other uses in the ordinary course of Borrower’s business.

10

 

14



--------------------------------------------------------------------------------



 



Section 2.8 Borrowing Base Procedures.

Based upon the engineering reports submitted by Borrower pursuant to
Section 6.1(b) below and upon such other information and data as BOTW deems
relevant, BOTW will redetermine the Borrowing Base as of the first day of each
Borrowing Base Period and not more than one additional time per calendar year at
the request of BOTW. BOTW shall advise Borrower of each redetermination of the
Borrowing Base by providing to Borrower a Borrowing Base Notice approximately
10 days prior to the effectiveness of the redetermined Borrowing Base; provided
that if, due to any failure by Borrower to submit in a timely manner any
engineering report or other information required to be submitted by Borrower
hereunder or, if requested in writing by BOTW, any additional information or
data needed in connection with a redetermination of the Borrowing Base or due to
any other reason beyond the control of BOTW, BOTW does not provide a Borrowing
Base Notice at the’ time described above, then, unless BOTW gives notice to the
contrary to Borrower, the Borrowing Base from the previous period shall be
carried over into the new period until a Borrowing Base Notice has been sent to
Borrower by BOTW.

ARTICLE III
Security; Fees; LIBOR provisions; Taxes; Increased Capital

Section 3.1 The Security.

The Obligations will be secured by any and all Security Documents executed and
delivered contemporaneously with the execution and delivery of this Agreement
and any additional Security Documents hereafter delivered by any Obligated
Person and accepted by BOTW.

Section 3.2 Perfection and Protection of Security Interests and Liens.

Borrower will from time to time deliver to BOTW any amendments, financing
statements, continuation statements, extension agreements and other documents,
properly completed and executed (and acknowledged when required) by Borrower in
form and substance reasonably satisfactory to BOTW, which BOTW may request for
the purpose of perfecting, confirming or protecting BOTW’s Liens and other
rights in the collateral.

Section 3.3 Bank Accounts and Offset.

To secure the repayment of the Obligations, Borrower hereby grants to BOTW a
security interest and a right of offset, each of which shall be upon and
against: (a) the below-listed items, INSOFAR AND ONLY INSOFAR as any of them is
now or hereafter held or received by, or in transit to, BOTW from or for the
account of Borrower, whether for safekeeping, custody, pledge, transmission,
collection or otherwise: any and all moneys, securities (excluding securities
representing the ownership of any subsidiary of Borrower) or other property (and
the proceeds therefrom) of Borrower, (b) any and all deposits (general or
special, time or demand, provisional or final) of Borrower with BOTW, and
(c) any other credits and claims of Borrower at any time existing against BOTW,
including without limitation claims under certificates of deposit. Upon the
occurrence of any Event of Default, BOTW is hereby authorized to foreclose upon,
offset, appropriate, and apply, at any time and from time to time, without
notice to Borrower, any and all items hereinabove referred to against the
obligations (whether or not such Obligations are then due and payable).

11

 

15



--------------------------------------------------------------------------------



 



Section 3.4 Fees.

(a) Borrower shall pay to BOTW, for the time period commencing on the date
hereof through the Maturity Date, on the last day of each calendar quarter prior
to the Maturity Date, commencing with the calendar quarter ending March 31,
2007, and on the Maturity Date, for the time period from the end of the last
such calendar quarter through the Maturity Date, a commitment fee in an amount
equal to: (1) three-eighths of one percentage point per annum, times (2) the
excess, if any, of: (A) the Commitment Amount, over (B) (1) the outstanding
principal balance of all Advances plus (2) the sum of the face amounts of all
outstanding Letters of Credit, computed on a daily basis for such calendar
quarter or other time period.

(b) Borrower shall pay to BOTW with respect to each Letter of Credit a fee in an
amount equal to the greater of: (1) (A) 1.5 percent, times (B) the face amount
of such Letter of credit, times (c) the term of such Letter of Credit, expressed
in years, or (2) $500.00, which fee shall be due and payable at the time of
issuance (and again at the time of any renewal) of such Letter of credit.

(c) contemporaneously with any and all subsequent increases in the Maximum Loan
Amount hereunder, Borrower shall pay to BOTW a fee in an amount equal to:
(1) one-half of one percent, times (2) (A) the amount to which the Maximum Loan
Amount is being increased, minus (B) the greater of: (i) $3,000,000, or (ii) the
highest Maximum Loan Amount on which Borrower has previously paid a fee to BOTW
pursuant to this section 3.4{C).

Section 3.5 Special LIBOR Provisions.

(a) If BOTW shall reasonably determine (which determination shall, upon notice
thereof to Borrower, be conclusive and binding upon Borrower and BOTW) that the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any central bank or other governmental authority having
jurisdiction asserts that it is unlawful, for BOTW to fund, continue or maintain
any LIBOR Tranche, the obligation of BOTW to fund, continue or maintain any such
LIBOR Tranche shall, upon such determination, forthwith be suspended until BOTW
shall notify Borrower that the circumstances causing such suspension no longer
exist, and all LIBOR Tranches shall automatically be converted into the Prime
Rate Portion at the end of the then-current LIBOR Interest Periods with respect
thereto or sooner, if required by such law or assertion.

(b) If BOTW shall reasonably determine that:

(1) U.S. Dollar deposits in the relevant amount and for the relevant LIBOR
Interest Period are not available to BOTW in its relevant market; or

(2) by reason of circumstances affecting BOTW’s relevant market, adequate means
do not exist for ascertaining the interest rate applicable hereunder to LIBOR
Tranches; then, upon notice from BOTW to Borrower, the obligation of BOTW to
include any portion of the Loan in a LIBOR Tranche shall forthwith be suspended
until BOTW shall notify Borrower that the circumstances causing such suspension
no longer exist.

12

 

16



--------------------------------------------------------------------------------



 



(c) Borrower agrees to reimburse BOTW for any increase in the cost to BOTW of,
or any reduction in the amount of any sum receivable by BOTW in respect of,
funding, continuing or maintaining (or of its obligation to fund, continue or
maintain) any LIBOR Tranche; provided that the foregoing shall not apply to
increases resulting from general increases in interest rates or general
increases in BOTW’s administrative expenses or overhead costs. BOTW shall
promptly notify Borrower in writing of the occurrence of any such event, such
notice to state, in reasonable detail, the reasons therefor and the additional
amount required to compensate BOTW fully for such increased cost or reduced
amount. Such additional amount shall be due and payable by Borrower to BOTW
within fifteen days of Borrower’s receipt of such notice, and such notice shall,
in the absence of clear error, be conclusive and binding upon Borrower.

(d) In the event BOTW shall incur any loss or expense (including any loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by BOTW to fund, continue or maintain any portion of the
principal amount of any LIBOR Tranche) as a result of:

(1) Any conversion, repayment or prepayment (whether voluntary or mandatory) of
the principal amount of any LIBOR Tranche on a date other than the scheduled
last day of the LIBOR Interest Period applicable thereto; or

(2) Any requested LIBOR Tranche not being funded as a LIBOR Tranche in
accordance with the provisions of this Agreement or the Interest Rate Election
therefor;

then, upon the written notice by BOTW to Borrower, Borrower shall, within
fifteen days of receipt thereof, pay BOTW such amount as will (in the reasonable
determination of BOTW) reimburse BOTW for such loss or expense. Such written
notice shall, in the absence of clear error, be conclusive and binding upon
Borrower.

Section 3.6 Increased Capital Costs.

If any change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other governmental authority affects or would affect
the amount of capital required or expected to be maintained by BOTW or any
Person controlling BOTW with respect to any LIBOR Tranche, and BOTW reasonably
determines that the rate of return on its or such controlling Person’s capital
as a consequence of the Loan is reduced to a level below that which BOTW or such
controlling Person could have achieved but for the occurrence of any such
circumstance, then, in any such case upon notice from time to time by BOTW to
Borrower, Borrower hereby agrees to pay to BOTW, within fifteen days of the
effective date of such notice, such additional amount (as may be reasonably
determined by BOTW) sufficient to compensate BOTW or such controlling Person for
such reduction in rate of return. A statement to Borrower by BOTW as to any such
additional amount or amounts (including calculations thereof in reasonable
detail) shall, in the absence of clear error, be conclusive and binding upon
Borrower.

13

 

17



--------------------------------------------------------------------------------



 



Section 3.7 Taxes.

All payments by Borrower of principal of, and interest on, the Loan and all
other amounts payable hereunder shall be made free and clear of and without
deduction for any present or future income, excise, stamp or franchise taxes and
other taxes, fees, duties, withholdings or other. charges of any nature
whatsoever imposed by any taxing authority, but excluding franchise taxes and
taxes imposed on or measured by BOTW’s net income or receipts (such non-excluded
items being called “Taxes”). In the event that any withholding or deduction from
any payment to be made by Borrower hereunder is required in respect of any Taxes
pursuant to any applicable law, rule or regulation, Borrower will:

(a) pay directly to the relevant authority the full amount required to be so
withheld or deducted;

(b) Promptly forward to BOTW an official receipt or other documentation
satisfactory to BOTW evidencing such payment to such authority; and

(c) Pay BOTW such additional amount or amounts as may be necessary to ensure
that the net amount actually received by BOTW will equal the full amount BOTW
would have received had no such withholding or deduction been required.

Moreover, if any Taxes are directly asserted against BOTW with respect to any
payment received by BOTW hereunder, BOTW may pay such Taxes and Borrower will
promptly pay such additional amounts (including any penalties, interest or
expenses) as may be necessary in order that the net amount received by BOTW
after the payment of such Taxes (including any Taxes on such additional amount)
shall equal the amount BOTW would have received had not such Taxes been
asserted.

If Borrower fails to pay any Taxes when due to the appropriate taxing authority
or fail to remit to BOTW the required receipts or other required documentary
evidence, then Borrower shall indemnify, save and hold harmless BOTW from and
against any incremental Taxes, interest or penalties that may become payable by
BOTW as a result of any such failure.

Section 3.8 Obligations Absolute.

The obligation of Borrower to repay any amount drawn on BOTW pursuant to the
terms of a Letter of Credit shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement,
under all circumstances whatsoever, including without limitation the following
circumstances:

(a) The existence of any claim, set-off, defense or other right which Borrower
may have at any time against any beneficiary of a Letter of credit (or any
Person for whom any such beneficiary may be acting) or any other Person, whether
in connection with this Agreement, the transactions contemplated hereby or any
unrelated transactions;

(b) Any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever; or

14

 

18



--------------------------------------------------------------------------------



 



(c) Payment by BOTW under any Letter of Credit against presentation of a draft
or certificate which does not comply in all material respects with the terms of
such Letter of Credit.

Payment by Borrower of a reimbursement obligation in connection with a Letter of
Credit issued pursuant to this Agreement shall not be deemed a waiver of any
rights of Borrower against BOTW under Section 3.10(d) below.

Section 3.9 Indemnification.

Borrower hereby indemnifies and holds harmless BOTW from and against any and all
claims, damages, losses, liabilities, costs or expenses whatsoever which BOTW
may incur (or which may be claimed against BOTW by any Person) by reason of or
in connection with the execution and delivery or transfer of or payment or
failure to pay under any Letter of Credit; provided, however, that Borrower
shall not be required to indemnify BOTW for any claims, damages, losses,
liabilities, costs or expenses to the extent, but only to the extent, caused by
the willful misconduct, bad faith or gross negligence of BOTW in connection with
the execution, delivery or transfer of, or the payment or failure to pay under,
any Letter of Credit. Nothing in this section 3.9 is intended to limit the
obligation of Borrower to repay any amount drawn on BOTW pursuant to the terms
of a Letter of Credit.

Section 3.10 Liability of BOTW.

Borrower assumes all risks of the acts or omissions of any beneficiary or
permitted transferee of any Letter of Credit with respect to its use of such
Letter of Credit. Neither BOTW nor any of its employees, officers or directors
shall be liable or responsible for:

(a) The use which may be made of any Letter of Credit or for any acts or
omissions of any beneficiary or transferee thereof in connection therewith;

(b) The validity, sufficiency or genuineness of documents, or of any
endorsements thereon, even if such documents should in fact prove to be in any
or all respects invalid, insufficient, fraudulent or forged;

(c) Except as otherwise provided in section 3.10(d) below, payment by BOTW
against presentation of documents which do not comply with the terms of the
applicable Letter of Credit, including failure of any documents to bear any
reference or adequate reference to the applicable Letter of Credit; or

(d) Any other circumstance whatsoever in making or failing to make payment under
the Letter of credit, except only that Borrower shall have a claim against BOTW,
and BOTW shall be liable to Borrower, to the extent, but only to the extent, of
any direct (as opposed to consequential) damages suffered by Borrower which were
caused by:

(1) BOTW’s willful misconduct, bad faith or gross negligence in connection with
the Letter of Credit; or

15

 

19



--------------------------------------------------------------------------------



 



(2) BOTW’s bad-faith or grossly negligent failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a draft and
certificate strictly complying with the terms and conditions of such Letter of
Credit.

ARTICLE IV
Conditions Precedent to Loan

Section 4.1 Initial Conditions Precedent.

BOTW shall have no obligation to make the Initial Advance or any subsequent
Advance or to issue any Letter of Credit unless BOTW shall have received all of
the following at its office in Denver, Colorado, duly executed and delivered and
in form, substance and date satisfactory to BOTW:

(a) The Note.

(b) An “Omnibus Certificate” of the Secretary or an Assistant Secretary of
Borrower, which shall contain the names and signatures of the officers of
Borrower authorized to execute Loan Documents and which shall certify to the
truth, correctness and completeness of the following exhibits attached thereto:
(1) a copy of the articles of incorporation of Borrower and all amendments
thereto, (2) a copy of the bylaws of Borrower and all amendments thereto, and
(3) a copy of the resolutions of the Board of Directors of Borrower, as
required, authorizing this Agreement and the transactions contemplated hereby.

(c) A “compliance certificate” of an officer of Borrower in which such person
certifies to the satisfaction of the conditions set out in subsections (a), (b),
and (c) of Section 4.2 below.

(d) The Security Documents.

(e) Such title opinions, supplemental title opinions, UCC searches and other
title information concerning Borrower’s title to the Borrowing Base Properties
or any portions thereof as may be satisfactory to BOTW.

(f) Evidence satisfactory to BOTW that the Collateral has been and continues to
be operated in a reasonable and prudent manner without giving rise to any
liabilities or obligations under any Applicable Environmental Law.

(g) The fee payable upon the execution and delivery of this Agreement pursuant
to Section 3.4(d) above and, if so required by BOTW, reimbursement for BOTW’s
estimated legal fees and other expenses incurred in connection herewith.

(h) Any and all other Loan Documents.

16

 

20



--------------------------------------------------------------------------------



 



Section 4.2 Additional Conditions Precedent.

BOTW shall have no obligation to make the Initial Advance or any subsequent
Advance or to issue any Letter of Credit unless the following conditions
precedent have been satisfied:

(a) All representations and warranties made by any Obligated Person in any Loan
Document shall be true on and as of the date of the Advance or the date of
issuance of the Letter of Credit as if such representations and warranties had
been made as of the date hereof (unless such representations and warranties
speak to a specific date, in which case such representations and warranties
shall be true and correct as of such specific date).

(b) No Default shall exist as of the date of the Advance or the date of issuance
of the Letter of Credit.

(c) Each obligated Person shall have performed and complied with all agreements
and conditions herein required to be performed or complied with by it on or
prior to the date of the Advance or the date of issuance of the Letter of
Credit.

(d) The making of the Advance or the issuance of the Letter of Credit shall not
be prohibited by any law or any regulation or order of any court or governmental
agency or authority and shall not subject BOTW to any penalty or other onerous
condition under or pursuant to any such law, regulation or order.

ARTICLE V
Representations and Warranties

Section 5.1 Borrower’s Representations and Warranties.

To induce BOTW to enter into this Agreement and to make the Loan, Borrower
represents and warrants to BOTW (which representations and warranties shall
survive the delivery of the Note and shall be deemed to be continuing
representations and warranties until repayment in full of the Loan) that:

(a) No Default. Borrower is not in default in any material respect in the
performance of any of the covenants and agreements contained herein. No event
has occurred and is continuing which constitutes a Default.

(b) Organization and Good Standing. Borrower is a corporation duly organized,
validly existing and in good standing under the laws of the State of Maryland,
having all powers required to carryon its business and enter into and carry out
the transactions contemplated hereby. Borrower is duly qualified, in good
standing, and authorized to do business in all other jurisdictions wherein the
character of the properties owned or held by it or the nature of the business
transacted by it makes such qualification necessary.

17

 

21



--------------------------------------------------------------------------------



 



(c) Authorization. Borrower has duly taken all action necessary to authorize the
execution and delivery by it of the Loan Documents and to authorize the
consummation of the transactions contemplated thereby and the performance of its
obligations thereunder.

(d) No Conflicts or Consents. The execution and delivery by the various
obligated Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not in any material respect: (1) conflict with any provision of:
(A) any applicable domestic or foreign law, statute, rule or regulation, (B) the
governing documents of any obligated Person, or (C) any agreement, judgment,
license, order or permit applicable to or binding upon any obligated Person,
(2) result in the acceleration of any Debt owed by any Obligated Person, or
(3) result in or require the creation of any Lien upon any assets or properties
of any obligated Person except as expressly contemplated by the Loan Documents.
Except as expressly contemplated by the Loan Documents, no consent, approval,
authorization or order of, and no notice to or filing with, any court or
governmental authority or third party is required in connection with the
execution, delivery or performance by any Obligated Person of any Loan Document
or to consummate any transactions contemplated by the Loan Documents.

(e) Enforceable Obligations. This Agreement is, and the other Loan Documents
when duly executed and delivered will be, legal and binding obligations of each
Obligated Person which is a party hereto or thereto, enforceable in accordance
with their respective terms, except as limited by bankruptcy, insolvency or
similar laws of general application relating to the enforcement of creditors’
rights and as limited by general equitable principles.

(f) Initial Financial Statements. The Initial Financial statements fairly
present Borrower’s financial position at the date thereof, subject to normal
year-end adjustments and footnotes. since the date of the Initial Financial
statements, no material adverse change has occurred in Borrower’s financial
condition or business.

(g) Other Obligations. Borrower has no outstanding Debt of any kind (including
contingent obligations, tax assessments, and unusual forward or long-term
commitments) which is not shown in the Initial Financial statements or which has
not been previously disclosed in writing to BOTW.

(h) Full Disclosure. No certificate, statement or other information delivered
herewith or heretofore by Borrower to BOTW in connection with the negotiation of
this Agreement or in connection with any transaction contemplated hereby
contains any untrue statement of a material fact or omits to state any material
fact known to Borrower necessary to make the statements contained herein or
therein not misleading in any material respect as of the date made or deemed
made, except that, with respect to financial projections, Borrower represents
and warrants only that such projections were made in good faith based upon
reasonable assumptions at the time. At the date” of this Agreement, Borrower is
not aware of any material fact that has not been disclosed to BOTW in writing
which could materially and adversely affect Borrower’s properties, businesses,
prospects or condition (financial or otherwise). To the best of Borrower’s
knowledge, the Initial Engineering Report is based upon complete and accurate
factual information in all material respects, it being understood that the
Initial Engineering Report is necessarily based upon professional opinions,
estimates and projections and that Borrower does not warrant that such opinions,
estimates and projections will ultimately prove to have been accurate.

18

 

22



--------------------------------------------------------------------------------



 



(i) Litigation. Except as disclosed in the Initial Financial statements or as
otherwise previously disclosed in writing by Borrower to BOTW: (1) there are no
actions, suits or legal, equitable, arbitrative or administrative proceedings
pending, or to the knowledge of Borrower overtly threatened, against any
Obligated Person before any federal, state, municipal or other court,
department, commission, body, board, bureau, agency, or instrumentality,
domestic or foreign, which do or may materially and adversely affect any
Obligated Person, any Affiliate of Borrower, any Obligated Person’s ownership or
use of any of its assets or properties, its business or financial condition or
prospects, or the right or ability of any Obligated Person to enter into the
Loan Documents or perform its obligations thereunder and (2) there are no
outstanding judgments, injunctions, writs, rulings or orders by any such
governmental entity against any Obligated Person which have or may have any such
effect.

(j) Title to Properties. To the best of Borrower’s knowledge, Borrower has good
and defensible title to the Borrowing Base Properties, free and clear of all
liens, encumbrances and defects of title, except for covenants, restrictions,
rights, easements, liens, encumbrances and minor irregularities in title which
do not materially interfere with the occupation, use and enjoyment of such
Borrowing Base Properties in the normal course of business as presently
conducted or materially impair the value thereof for such business. Borrower
enjoys peaceful and undisturbed possession under all material leases under which
it operates, and, to Borrower’s knowledge, all such leases are valid and
subsisting, with no material default existing thereunder.

(k) Place of Business. The chief executive office and principal place of
business of Borrower are located at the address of Borrower set out in section
8.3 below.

(l) Taxes. All tax returns required to be filed by Borrower in any jurisdiction
prior to the date hereof have been filed; all taxes, assessments, fees and other
governmental charges upon Borrower or upon any of its properties, income or
franchises, which are due and payable have been paid, or adequate reserves have
been provided for payment thereof.

(m) Use of Proceeds. Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U or X of
the Board of Governors of the Federal Reserve System), and no part of the
proceeds of the Loan will be used to purchase or carry any such margin stock or
to extend credit to any Person for the purpose of purchasing or carrying any
such margin stock. Neither Borrower nor any Person acting on Borrower’s behalf
has taken any action which might cause this Agreement, the Note or the
application of the proceeds of the Loan to violate either of said Regulations U
or X or any other regulation of the Board of Governors of the Federal Reserve
system or to violate the Securities Exchange Act of 1934, in each case as now in
effect or as the same may hereafter be in effect.

(n) Environmental Matters. None of Borrower, any of the Borrowing Base
Properties or any other property of Borrower is in violation, in any material
respect, of any Applicable Environmental Law, assuming disclosure to the
applicable governmental authorities of all relevant facts, conditions and
circumstances pertaining thereto. There is no existing, pending or, to the
knowledge of Borrower, overtly threatened investigation or inquiry by any
governmental authority in connection with any Applicable Environmental Law.
Borrower has taken all reasonable steps necessary to determine that no hazardous
substance or solid waste (as defined in any Applicable Environmental Law) has
been disposed of or otherwise released on or to any of the Borrowing Base
Properties or any other property of Borrower. To Borrower’s knowledge, Borrower
has not caused or permitted the disposal or other release of any hazardous
substance or solid waste (as defined in any Applicable Environmental Law) on or
to any of the Borrowing Base Properties or any other property of Borrower.

19

 

23



--------------------------------------------------------------------------------



 



(o) ERISA Liabilities. No Obligated Person has any currently existing ERISA Plan
or any other obligations governed by ERISA, except for a 401(k) plan now or
hereafter maintained by any obligated Person.

(p) Investment Company Act Not Applicable. Borrower is not an “investment
company” or a person “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

Section 5.2 Representations by BOTW.

BOTW hereby represents that it will acquire the Note for its own account in the
ordinary course of its commercial banking business. Notwithstanding the
foregoing, the disposition of BOTW’s property shall at all times be and remain
within its control, and this section shall not be deemed to prohibit BOTW’s sale
of the Note or of any participation in the Note to any bank, financial
institution, investor or other purchaser.

ARTICLE VI
Covenants of Borrower

Section 6.1 Affirmative Covenants.

Borrower warrants, covenants and agrees that, until the full and final payment
of the Obligations and the termination of this Agreement, unless BOTW has
previously agreed otherwise in writing:

(a) Payment and Performance. Borrower will pay all amounts due under the Loan
Documents in accordance with the terms thereof and will in all material respects
observe, perform and comply with every covenant, term and condition express or
implied in the Loan Documents. Borrower will also cause any and all Guarantors
to observe, perform and comply with every such term, covenant and condition, to
the extent applicable to such Guarantor or Guarantors.

(b) Books, Financial Statements and Records. Borrower will at all times maintain
full and accurate books of account and records, will maintain a standard system
of accounting in accordance with GAAP and will furnish the following statements
and reports to BOTW at Borrower’s expense:

(1) As soon as available, and in any event within 90 days after the end of each
Fiscal Year, commencing with the Fiscal Year ending August 31, 2007, complete
audited Consolidated financial statements of Borrower, prepared by an
independent certified public accountant chosen by Borrower and reasonably
acceptable to BOTW, in reasonable detail and in accordance with GAAP. These
financial statements shall contain at least a balance sheet as of the end of
such Fiscal Year and statements of earnings and cash flow, setting forth in
comparative form, where applicable, the corresponding figures for the preceding
Fiscal Year;

20

 

24



--------------------------------------------------------------------------------



 



(2) As soon as available and in any event within 45 days after the end of each
Fiscal Quarter (except the last Fiscal Quarter of each Fiscal Year), commencing
with the Fiscal Quarter ending February 28, 2007, unaudited Consolidated
financial statements of Borrower for such Fiscal Quarter and for the
then-current Fiscal Year, prepared by Borrower in reasonable detail and in
accordance with GAAP and containing at least a balance sheet and statements of
earnings and cash flow, setting forth in comparative form the corresponding
figures for the preceding Fiscal Year;

(3) At the time of submission of the financial statements described in (1) and
(2) above, a report in the form of Exhibit E attached hereto and made a part
hereof, signed by the president or the chief financial officer of Borrower:
(A) attesting to the authenticity of such financial statements, (B) stating that
he has read this Agreement and the Security Documents, (C) stating that after
reviewing the financial statements described above he has concluded that there
did not exist any condition or event as of the date of such financial statements
or at the time of his report which constituted an Event of Default or a Default,
or, if he did conclude that such condition or event existed, specifying the
nature and period of existence of any such condition or event, and (D) showing
the calculation of, and Borrower’s compliance or non-compliance with, all of the
financial covenants contained herein;

(4) By December 1 of each year, commencing December 1, 2007, an engineering
report and economic evaluation prepared as of the preceding August 31 by one or
more independent petroleum engineers chosen by Borrower and reasonably
acceptable to BOTW, covering all oil and gas properties and interests included
in the Borrowing Base Properties. Each such engineering report shall be in form
and substance reasonably satisfactory to BOTW and shall contain information and
analysis comparable in scope to that contained in the Initial Engineering
Report; and

(5) As soon as available, and in any event within 45 days after the end of each
Fiscal Quarter, commencing with the Fiscal Quarter ending February 28, 2007, a
report describing, for each calendar month during such Fiscal Quarter, the gross
volume of production and sales attributable to production (and the prices at
which such sales were made and the revenues derived from such sales) for each
such calendar month from the Borrowing Base Properties, and describing the
related ad valorem, severance and production taxes and lease operating expenses
attributable thereto and incurred for each such calendar month.

(c) Other Information and Inspections. Borrower will furnish to BOTW any
information which BOTW may from time to time reasonably request concerning any
covenant, provision or condition of the Loan Documents or any matter in
connection with Borrower’s business and operations. Borrower will permit
representatives appointed by BOTW, including independent accountants, agents,
attorneys, appraisers and any other persons, to visit and inspect, at their sole
risk (and, except during the continuance of an Event of Default, at their cost
and expense), any of Borrower’s property, including its books of account, other
books and records, and any facilities or other business assets, and to make
extra copies therefrom and photocopies and photographs thereof, and to write
down and record any information such representatives obtain, and Borrower shall
permit BOTW or its representatives to investigate and verify the accuracy of the
information furnished to BOTW in connection with the Loan Documents and to
discuss all such matters with its officers, managers, employees and
representatives; provided that, absent an Event of Default or a specific
invitation from Borrower, BOTW shall be entitled to make only one onsite
inspection of Borrower’s facilities per Fiscal Year.

21

 

25



--------------------------------------------------------------------------------



 



(d) Notice of Material Events. Borrower will promptly notify BOTW: (1) of any
material adverse change in the financial condition of Borrower, (2) of the
occurrence of any Default, (3) of the acceleration of the maturity of any Debt
owed by Borrower or of any default by Borrower under any indenture, mortgage,
agreement, contract or other instrument to which Borrower is a party or by which
Borrower or any of Borrower’s properties is bound, (4) of any uninsured claim of
$100,000 or more asserted against Borrower or any of its properties, (5) of the
filing of any suit or proceeding against Borrower (or the occurrence of any
material development in any such suit or proceeding) in which an adverse
decision could have a material adverse effect upon Borrower’s financial
condition, business or operations (or could result in a judgment not covered by
insurance of $100,000 or more against Borrower), (6) of the adoption by Borrower
of any ERISA Plan, except for a 401(k) plan now or hereafter maintained by
Borrower, (7) of the merger or consolidation of Borrower with any other business
entity, (8) of the sale, transfer, lease, exchange or disposal by Borrower of
any material assets or properties or any proved oil or gas reserves with a value
in excess of $100,000, except sales of already-severed hydrocarbons and other
products in the ordinary course of Borrower’s business, and (9) of the
occurrence of any of the following: a material adverse change in the financial
condition of Guarantor, a default by Guarantor with respect to any material
indebtedness owed by Guarantor to any Person or the filing by Guarantor of any
petition for bankruptcy protection. upon the occurrence of any of the foregoing,
Borrower will take all reasonably necessary or reasonably appropriate steps to
remedy promptly any such material adverse change, Default, or default, to
protect against any such adverse claim, to defend any such suit or proceeding,
and to resolve all controversies on account of any of the foregoing. Borrower
will also notify BOTW in writing at least twenty Business Days prior to the date
that Borrower changes its name or the location of its chief executive office or
principal place of business or the place where it keeps its books and records
concerning the Collateral, furnishing with such notice any necessary financing
statement amendments or requesting BOTW and its counsel to prepare the same.

(e) Maintenance of Existence and Qualifications. Borrower will maintain and
preserve its existence and its rights and franchises in full force and effect
and will qualify to do business in all states or jurisdictions where required by
applicable law, except where the failure so to qualify will not have any
material adverse effect on Borrower.

(f) Maintenance of Properties. Borrower will in all material respects maintain,
preserve, protect and keep all property used or useful in the conduct of its
business in accordance with the standards of a reasonable and prudent operator.

(g) Payment of Trade Debt. Taxes. etc. Borrower will: (1) timely file all
required tax returns; (2) timely pay all taxes, assessments, and other
governmental charges or levies imposed upon it or upon its income, profits or
property; (3) pay all Debt owed by it on ordinary trade terms to vendors,
suppliers and other Persons providing goods and services used by it in the
ordinary course of its business; and (4) maintain appropriate accruals and
reserves for all of the foregoing Debt in accordance with its present system of
accounting. Borrower will pay and discharge in all material respects, when due,
all other Debt, taxes or assessments now or hereafter owed by it. Borrower may,
however, delay paying or discharging any such taxes, assessments, governmental
charges or levies or other Debt so long as it is in good faith contesting the
validity thereof by appropriate proceedings and has set aside on its books
adequate reserves therefor.

22

 

26



--------------------------------------------------------------------------------



 



(h) Insurance. Borrower will maintain with financially sound and reputable
insurance companies, insurance with respect to its business, operations and
properties in at least such amounts and against at least such risks as are
usually insured against in the same general area by companies of established
repute engaged in the same or a similar business.

(i) Payment of Expenses. Borrower will promptly (and in any event within 30 days
after any invoice or other statement or notice) pay all reasonable costs and
expenses incurred by or on behalf of BOTW (including attorneys’ fees) in
connection with: (1) the preparation, execution and delivery of this Agreement
and the other Loan Documents (including without limitation any and all future
amendments or supplements thereto or restatements thereof), and any and all
consents, waivers or other documents or instruments relating thereto, (2) the
filing, recording, refiling and re-recording of any security Documents and any
other documents or instruments or further assurances required to be filed or
recorded or refiled or re-recorded by the terms of any Loan Document, (3) the
examination of Borrower’s title to the Collateral; provided that, except for any
title examinations relating to new properties being added to the Borrowing Base
Properties, Borrower shall be required to pay for no more than one title
examination of Borrower’s properties per Fiscal Year on behalf of BOTW, and
(4) the enforcement, after the occurrence of a Default or an Event of Default,
of the Loan Documents.

(j) Performance on Borrower’s Behalf. If Borrower fails to pay any taxes,
insurance premiums or other amounts it is required to pay under any Loan
Document, BOTW may pay the same. Borrower shall immediately reimburse BOTW for
any such payments, and each amount paid shall constitute a part of the
Obligations, shall be secured by the Security Documents and shall bear interest
at the rate described in Section 2.2(c) (3) above, from the date such amount is
paid by BOTW until the date such amount is repaid to BOTW.

(k) Compliance with Agreements and Law. Borrower will perform all material
obligations it is required to perform under the terms of each indenture,
mortgage, deed of trust, security agreement, lease, franchise, agreement,
contract or other instrument or obligation to which it is a party or by which it
or any of its properties is bound in such a way that they result in no material
adverse effect upon the Borrowing Base Properties or Borrower’s ability to
perform its obligations under this Agreement. Borrower will in all material
respects conduct its business and affairs in compliance with all laws,
regulations, and orders applicable thereto (including those relating to
pollution and other environmental matters).

(l) Certifications of Compliance. Borrower will furnish to BOTW at Borrower’s
expense all certifications which BOTW reasonably requests at the time of any
Advance or of the issuance or renewal of any Letter of Credit, as to the
accuracy and validity of or compliance with all representations, warranties and
covenants made by Borrower in the Loan Documents, the satisfaction of all
conditions contained therein, and all other matters pertaining thereto.

23

 

27



--------------------------------------------------------------------------------



 



(m) Additional Security Documents. Promptly after a request therefor by BOTW at
any time and from time to time or at any time that additional Security Documents
are necessary to include in the Collateral at least 80 percent (or such larger
percentage of which BOTW may advise Borrower at any time and from time to time)
of the loan value of the Borrowing Base Properties, Borrower will execute and
deliver to BOTW such additional security Documents and/or amendments to existing
Security Documents as BOTW may deem necessary or appropriate in order to grant
to BOTW a perfected lien on and security interest in any or all oil and/or gas
interests owned by Borrower.

(n) Environmental Matters. Borrower will, in all material respects, take
commercially reasonable steps to keep the Borrowing Base Properties free of
hazardous substances and solid wastes (except in such quantities as are
customarily used in the operation of Borrower’s business in accordance with all
applicable Environmental Laws) and shall remove the same (or if removal is
prohibited by law, to take whatever actions are required by law) promptly upon
discovery at its sole expense. Upon BOTW’s reasonable request, at any time and
from time to time prior to the termination of this Agreement, Borrower will
provide to BOTW, at Borrower’s sole expense, an inspection or audit of the
Borrowing Base properties from an engineering or consulting firm approved by
BOTW, indicating the presence or absence of hazardous substances and solid
wastes on the Borrowing Base Properties.

Section 6.2 Negative Covenants.

Borrower warrants, covenants and agrees that until the full and final payment of
the obligations and the termination of this Agreement, unless BOTW has
previously agreed otherwise in writing:

(a) Financial Covenants. (1) Borrower will not permit the Current Ratio of
Borrower to be less than 1.00:1.00 at any time on or after the date of this
Agreement. (2) Borrower will not permit the Debt-to-Equity Ratio of Borrower to
be greater than 4.00:1.00 at any time on or after the date of this Agreement.
(3) Borrower will not permit its cash flow, determined in accordance with GAAP,
for any Fiscal Year, commencing with the Fiscal Year ending August 31, 2007, to
be less than $0.00.

(b) Limitation on Liens. Borrower will not create, assume or permit to exist any
mortgage, deed of trust, pledge, encumbrance, lien or charge of any kind
(including any security interest in or vendor’s lien on property purchased under
conditional sales or other title retention agreements and including any lease
intended as security or in the nature of a title retention agreement) upon any
of the Borrowing Base Properties, whether now owned or hereafter acquired,
except:

(1) Liens at any time existing in favor of BOTW;

(2) statutory Liens for taxes, statutory or contractual mechanics’ and
materialmen’s Liens incurred in the ordinary course of business, and other
similar Liens incurred in the ordinary course of business; provided that such
Liens secure only Debt which is not delinquent or which is being contested as
provided in Section 6.1(g) above;

24

 

28



--------------------------------------------------------------------------------



 



(3) Liens imposed by operating agreements and mandatory provisions of law, such
as operators’, carriers’, materialmen’s, mechanics’, warehousemen’s, landlords’
and similar liens arising in the ordinary course of business and securing
indebtedness, undertakings or obligations not yet due, and Liens arising in the
ordinary course of business from pledges or deposits to secure public or
statutory obligations; and

(4) purchase-money security interests granted by Borrower on office equipment,
vehicles and other personal property acquired by Borrower in the ordinary course
of business; provided that the aggregate amount secured by all such security
interests outstanding at any one time shall not exceed $100,000.

(c) Additional Debt. Borrower will not create, incur, assume or permit to exist
Debt of Borrower except: (1) the Loan, (2) trade debt owed to suppliers,
pumpers, mechanics, materialmen and others furnishing goods or services to
Borrower in the ordinary course of Borrower’s business, (3) Debt incurred in the
ordinary course of Borrower’s business in connection with commodity-price
hedging transactions and gas-balancing contracts, (4) Debt of the types
permitted to be secured by the security interests described in Section 6.2(b)
(4) above; provided that the amount of such Debt does not exceed the limits set
forth in said section; (5) Subordinated Debt; and (6) the Convertible Debt.

(d) Limitation on Sales of Property. Borrower will not sell, transfer, lease,
exchange, alienate or dispose of any of the oil and Gas Interests of Borrower or
any rights or interests relating thereto except as follows (and the following
exceptions shall be subject to any limitations contained in the Security
Documents):

(1) worthless or obsolete equipment that is replaced by equipment of at least
equal suitability for the tasks to be performed therewith and equipment that is
salvaged from wells which have been plugged and abandoned;

(2) inventory (including oil and gas sold as produced) which is sold in the
ordinary course of business: and

(3) the Oil and Gas Interests presently owned by Borrower and located in the
state of Utah and other oil and Gas Interests now owned or hereafter acquired by
Borrower, to the extent that any of said interests shall not have been
considered by BOTW in determining the Borrowing Base.

(e) Limitation on Credit Extensions. Borrower will not extend credit, make
advances or make loans other than normal and prudent extensions of credit to
customers buying goods and services in the ordinary course of business, which
extensions shall not be for longer periods than those extended by similar
businesses operated in a normal and prudent manner.

(f) Fiscal Year. Borrower will not change its fiscal year except upon not less
than 10 days’ prior notice to BOTW.

25

 

29



--------------------------------------------------------------------------------



 



(g) Amendment of Contracts. Borrower will not amend or permit any amendment to
(to the extent that Borrower has the power to prevent such amendment) any
contract which could reasonably be foreseen to release, qualify, limit, make
contingent or otherwise have any material adverse effect upon, the rights and
benefits of BOTW under or acquired pursuant to any of the security Documents.

(h) Limitation on Guaranties. Borrower will not assume, guaranty, endorse or be
or become secondarily liable for any Debt which is the primary obligation of any
other Person.

(i) ERISA. Neither Borrower nor any of its Affiliates will incur any obligation
governed by ERISA, except for a 401(k) plan now or hereafter maintained by
Borrower or any of its Affiliates.

(j) Distributions. Borrower will not make any Distribution after the date
hereof.

(k) Borrower Changes. Borrower will not change its name (except upon not less
than 30 days’ prior notice to BOTW and the execution, delivery and recordation
of any and all amendments of this Agreement and the other Loan Documents
reasonably requested by BOTW in order to conform this Agreement and the other
Loan Documents with such new name) or the nature of its business, liquidate or
dissolve.

(l) Environmental Matters. Borrower will not cause or permit Borrower, any of
the Borrowing Base Properties or any of the Collateral to be in violation in any
material respect of any Applicable Environmental Law, assuming disclosure to the
applicable governmental authorities of all relevant facts, conditions and
circumstances pertaining thereto. Borrower will not cause, and will take
commercially reasonable steps to prevent, the disposal or other release of any
hazardous substance or solid waste (as defined in any Applicable Environmental
Law) on or to any of the Borrowing Base Properties or any other property ,of
Borrower.

ARTICLE VII
Events of Default and Remedies

Section 7.1 Events of Default.

Each of the following events constitutes an Event of Default under this
Agreement:

(a) Borrower fails to pay any obligation when due and payable, whether at a date
for the payment of a fixed installment or contingent or other payment to BOTW or
as a result of acceleration or otherwise; or

(b) Any “default” or “event of default” occurs under any Loan Document which
defines either term; or

26

 

30



--------------------------------------------------------------------------------



 



(c) Borrower fails to duly observe, perform or comply with any covenant,
agreement, condition or provision of any Loan Document; provided that Borrower
shall have: (1) a reasonable time period (not to exceed 30 days) from the date
of the Default to remedy any Default arising from a breach by Borrower of any of
the affirmative covenants contained in Section G.1 above, and (2) a 60-day grace
period after notice from BOTW to remedy any Default arising from a breach by
Borrower of any of the negative covenants contained in Section 6.2(c).

(d) Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Obligated Person in connection with any Loan
Document shall prove to have been false or incorrect in any material respect on
any date on or as of which made (unless such representation and warranty speaks
to a specific date, in which case such representation or warranty shall be true
and correct as of such specific date); or

(e) Any Obligated Person:

(1) suffers the entry against it of a judgment, decree or order for relief by a
court of competent jurisdiction in an involuntary proceeding commenced under any
applicable bankruptcy, insolvency or other similar law of any jurisdiction now
or hereafter in effect, including the federal Bankruptcy Code, as from time to
time amended, or has any such proceeding commenced against it which remains
undismissed for a period of 60 days; or

(2) suffers the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official for a substantial part of its assets
or for any part of the Borrowing Base Properties in a proceeding brought against
or initiated by it, and such appointment is neither made ineffective nor
discharged within 30 days after the making thereof, or such appointment is
consented to, requested by, or acquiesced to by it; or

(3) commences a voluntary case under any applicable bankruptcy, insolvency or
similar law now or hereafter in effect, including the federal Bankruptcy Code,
as from time to time amended; or applies for or consents to the entry of an
order for relief in an involuntary case under any such law or to the appointment
of or taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or other similar official of any substantial part of its assets or
any part of the Borrowing Base Properties; or makes a general assignment for the
benefit of creditors; or fails generally to pay (or admits in writing its
inability to pay) its debts as such debts become due; or takes action in
furtherance of any of the foregoing; or

(4) suffers the entry against it of a final judgment for the payment of money in
excess of $100,000 (not covered by insurance), unless the same is discharged
within 30 days after the date of entry thereof or an appeal or appropriate
proceeding for review thereof is taken within such period and a stay of
execution pending such appeal is obtained; or

(5) suffers the entry of an order issued by any court or tribunal taking,
seizing or apprehending all or any substantial part of its property or any part
of the Borrowing Base Properties and bringing the same into the custody of such
Court or tribunal, and such order is not stayed or released within thirty days
after the entry thereof; or

27

 

31



--------------------------------------------------------------------------------



 



(f) The Guaranty ceases to be in full force and effect and applicable to any and
all of the obligations covered thereby in accordance with its terms (or
Guarantor takes that position), whether by operation of law, revocation or
attempted revocation or otherwise; or

(g) Any default, including the expiration of any applicable period of grace,
occurs with respect to any other indebtedness in an amount in excess of $10,000
owed by Borrower to any Person; or

(h) Any Change in Control occurs or Borrower reorganizes or enters into any
merger or other combination; provided that the occurrence of any such Change in
Control, reorganization, merger or other combination shall not be considered an
Event of Default unless BOTW fails to consent thereto within 60 days after the
occurrence of any such event.

Upon the occurrence of an Event of Default described in subsection (e) (1), (e)
(2) or (e) (3) of this section, all of the Obligations shall thereupon be
immediately due and payable, without presentment, demand, protest, notice of
protest, declaration or notice of acceleration or intention to accelerate, or
any other notice or declaration of any kind, all of which are hereby expressly
waived by Borrower. During the continuance of any other Event of Default, BOTW
at any time and from time to time (unless all Events of Default have theretofore
been remedied) may declare any or all of the obligations immediately due and
payable, and all such Obligations shall thereupon be immediately due and
payable.

Section 7.2 Remedies.

If any Default or Event of Default shall occur and be continuing, the obligation
of BOTW to make Advances and to issue Letters of Credit under this Agreement
shall be suspended immediately. If any Event of Default shall occur, BOTW may
protect and enforce its rights under the Loan Documents by any appropriate
proceedings, including proceedings for specific performance of any covenant or
agreement contained in any Loan Document, and BOTW may enforce the payment of
any Obligations due or enforce any other legal or equitable right. All rights,
remedies and powers conferred upon BOTW under the Loan Documents shall be deemed
cumulative and not exclusive of any other rights, remedies or powers available
under the Loan Documents or at law or in equity.

28

 

32



--------------------------------------------------------------------------------



 



Section 7.3 Indemnity.

Borrower hereby agrees to indemnify, defend and hold harmless BOTW and its
successors and assigns and the respective agents, affiliates, officers,
directors and employees of BOTW and its successors and assigns from and against
any and all claims, losses, demands, actions, causes of action and liabilities
whatsoever (including without limitation reasonable attorneys’ fees and expenses
and costs and expenses reasonably incurred in investigating, preparing or
defending against any litigation or claim, action, suit, proceeding or demand of
any kind or character) arising out of or resulting from: (a) the Loan Documents
(including without limitation the enforcement thereof), except to the extent
such claims, losses and liabilities are proximately caused by BOTW’s gross
negligence, bad faith or willful misconduct, (b) any violation on or prior to
the Release Date of any Applicable Environmental Law, (c) any act, omission,
event or circumstance existing or occurring on or prior to the Release Date
(including without limitation the presence on the Borrowing Base Properties or
release from the Borrowing Base Properties of hazardous substances or solid
wastes disposed of or otherwise released, resulting from or in connection with
the ownership, construction, occupancy, operation, use and/or maintenance of the
Borrowing Base Properties, regardless of whether the act, omission, event or
circumstance constituted a violation of any Applicable Environmental Law at the
time of its existence of occurrence, and (d) any and all claims or proceedings
(whether brought by a private party or governmental agencies) for bodily injury,
property damage, abatement or remediation, environmental damage or impairment or
any other injury or damage resulting from or relating to any hazardous or toxic
substance, solid waste or contaminated material located upon or migrating into,
from or through any of the Borrowing Base Properties (whether or not the release
of such materials was caused by Borrower, a tenant or subtenant or a prior
owner, tenant or subtenant on the Borrowing Base Properties and whether or not
the alleged liability is attributable to the handling, storage, generation,
transportation, removal or disposal of such substance, waste or material or the
mere presence of such substance, waste or material on the Borrowing Base
Properties), for which BOTW may have liability due to the making of the Loan,
the granting of the Security Documents, the exercise of BOTW’s rights under the
Loan Documents or otherwise. WITHOUT LIMITATION, IT IS THE INTENTION OF
BORROWER, AND BORROWER AGREES, THAT THE FOREGOING INDEMNITIES SHALL APPLY TO
EACH INDEMNIFIED PARTY WITH RESPECT TO CLAIMS, DEMANDS, LIABILITIES, LOSSES,
DAMAGES, CAUSES OF ACTION, JUDGMENTS, PENALTIES, COSTS AND EXPENSES (INCLUDING
WITHOUT LIMITATION REASONABLE ATTORNEYS’ FEES) WHICH IN WHOLE OR IN PART ARE
CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNIFIED
PARTY. However, such indemnities shall not apply to any particular indemnified
party (but shall apply to the other indemnified parties) to the extent the
subject of the indemnification is caused by or arises out of the gross
negligence, bad faith or willful misconduct of such particular indemnified
party. The foregoing indemnities shall not terminate upon the Release Date or
upon the release, foreclosure or other termination of the Security Documents,
but will survive the Release Date, foreclosure of the Security Documents or
conveyances in lieu of foreclosure, and the repayment of the Loan and the
discharge and release of the Security Documents and the other documents
evidencing and/or securing the Loan.

29

 

33



--------------------------------------------------------------------------------



 



ARTICLE VIII
Miscellaneous

Section 8.1 Waiver and Amendment.

No failure or delay by BOTW in exercising any right, power or remedy which it
may have under any of the Loan Documents shall operate as a waiver thereof or of
any other right, power or remedy, nor shall any single or partial exercise by
BOTW of any such right, power or remedy preclude any other or further exercise
thereof or of any other right, power or remedy. No waiver of any provision of
any Loan Document and no consent to any departure therefrom shall ever be
effective unless it is in writing and signed by BOTW, and then such waiver or
consent shall be effective only in the specific instances and for the purposes
for which given and to the extent specified in such writing. No notice to or
demand on any Obligated Person shall in any case of itself entitle any Obligated
Person to any other or further notice or demand in similar or other
circumstances. No modification or amendment of or supplement to this Agreement
or the other Loan Documents shall be valid or effective unless the same is in
writing and signed by the party against whom it is sought to be enforced.

Section 8.2 Survival of Agreements; Cumulative Nature.

All of the Obligated Persons’ various representations, warranties, covenants and
agreements in the Loan Documents shall survive the execution and delivery of
this Agreement and the other Loan Documents and the performance hereof and
thereof, including without limitation the making or granting of the Loan and the
delivery of the Note and the other Loan Documents, and shall further survive
until all of the Obligations are paid in full to BOTW and all of BOTW’s
obligations to Borrower are terminated. All statements and agreements contained
in any certificate or other instrument delivered to BOTW under any Loan Document
shall be deemed representations and warranties by Borrower to BOTW and/or
agreements and covenants of Borrower under this Agreement. The representations,
warranties, and covenants made by the Obligated Persons in the Loan Documents,
and the rights, powers, and privileges granted to BOTW in the Loan Documents,
are cumulative, and no Loan Document shall be construed in the context of
another to diminish, nullify, or otherwise reduce the benefit to BOTW of any
such representation, warranty, covenant, right, power or privilege. In
particular and without limitation, no exception set out in this Agreement to any
representation, warranty or covenant herein contained shall apply to any similar
representation, warranty or covenant contained in any other Loan Document, and
each such similar representation, warranty or covenant shall be subject only to
those exceptions which are expressly made applicable to it by the terms of the
various Loan Documents.

30

 

34



--------------------------------------------------------------------------------



 



Section 8.3 Notices.

All notices, requests, consents, demands and other communications required or
permitted under any Loan Document shall be in writing and, unless otherwise
specifically provided in such Loan Document, shall be deemed sufficiently given
or furnished if delivered by personal delivery, by expedited delivery service
with proof of delivery, or by registered or certified United States mail, return
receipt requested, postage prepaid, at the addresses specified below (unless
changed by similar notice in writing given by the particular Person whose
address is to be changed). Any such notice or communication shall be deemed to
have been given upon receipt:

     
Borrower’s address:
  1675 Broadway, Suite 2450
Denver, Colorado 80202
Attention: Kenneth R. Berry, Jr.
BOTW’s address:
  633 Seventeenth Street, Suite 2100
Denver, Colorado 80202
Attention: Duc Duong, Energy Lending

Section 8.4 Parties in Interest.

All grants, covenants and agreements contained in the Loan Documents shall bind
and inure to the benefit of the parties thereto and their respective successors
and assigns; provided, however, that no Obligated Person may assign or transfer
any of its rights or delegate any of its duties or obligations under any Loan
Document without the prior consent of BOTW.

Section 8.5 Governing Law.

The Loan Documents shall be deemed contracts and instruments made under the laws
of the State of Colorado and shall be construed and enforced in accordance with
and governed by the laws (other than choice-of-law rules) of the state of
Colorado and the laws of the United states of America, except (a) to the extent
that the law of another jurisdiction is expressly elected in a Loan Document,
and (b) with respect to specific Liens, or the perfection thereof, evidenced by
Security Documents covering real or personal property which by the laws
applicable thereto are required to be construed under the laws of another
jurisdiction. Borrower hereby irrevocably submits itself to the non-exclusive
jurisdiction of the state and federal courts of the State of Colorado.

31

 

35



--------------------------------------------------------------------------------



 



Section 8.6 Limitation on Interest.

BOTW and the Obligated Persons intend to contract in strict compliance with
applicable usury law from time to time in effect. In furtherance thereof such
persons stipulate and agree that none of the terms and provisions contained in
the Loan Documents shall ever be construed to create a contract to pay, for the
use, forbearance or detention of money, interest in excess of the maximum amount
of interest permitted to be charged by applicable law from time to time in
effect. Neither any Obligated Person nor any present or future guarantors,
endorsers, or other Persons hereafter becoming liable for payment of any
Obligation shall ever be liable for unearned interest thereon or shall ever be
required to pay interest thereon in excess of the maximum amount that may be
lawfully charged under applicable law from time to time in effect, and the
provisions of this section shall control over all other provisions of the Loan
Documents which may be in conflict or apparent conflict herewith. BOTW expressly
disavows any intention to charge or collect excessive unearned interest or
finance charges in the event the maturity of any obligation is accelerated. If:
(a) the maturity of any obligation is accelerated for any reason, (b) any
Obligation is prepaid and as a result any amounts held to constitute interest
are determined to be in excess of the legal maximum, or (c) BOTW or any other
holder of any or all of the obligations shall otherwise collect moneys which are
determined to constitute interest which would otherwise increase the interest on
any or all of the obligations to an amount in excess of that permitted to be
charged by applicable law then in effect, then all such sums determined to
constitute interest in excess of such legal limit shall, without penalty, be
promptly applied to reduce the then outstanding principal of the related
Obligations or, at BOTW’s option, promptly returned to Borrower or the other
payor thereof upon such determination.

Section 8.7 Severability.

If any term or provision of any Loan Document shall be determined to be illegal
or unenforceable all other terms and provisions of the Loan Documents shall
nevertheless remain effective and shall be enforced to the fullest extent
permitted by applicable law.

Section 8.8 Counterparts.

This Agreement may be separately executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to constitute one and the same Agreement. Delivery of
this Agreement and the other documents to be delivered in connection herewith by
any party may be effected, without limitation, by faxing a signed counterpart of
any such document to BOTW (any party that effects delivery in such manner hereby
agreeing to transmit promptly to each of the other parties an actual signed
counterpart) .

Section 8.9 Conflicts.

To the extent of any irreconcilable conflicts between the provisions of this
Agreement and the provisions of any of the Loan Documents, the provisions of
this Agreement shall prevail.

32

 

36



--------------------------------------------------------------------------------



 



Section 8.10 Entire Agreement.

This Agreement, the Note, the Security Documents and the other Loan Documents
from time to time executed in connection herewith state the entire agreement
between the parties with respect to the subject matter hereof.

Section 8.11 WAIVER OF JURY TRIAL.

EACH OF BORROWER AND BOTW HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION: (A) ARISING UNDER THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM IN RESPECT OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT. EACH OF BORROWER AND BOTW HEREBY AGREES THAT THE OTHER
MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHTS TO TRIAL BY JURY.

Section 8.12 USA Patriot Act Notice.

BOTW hereby notifies Borrower that, pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56, signed into law October 26, 2001 (the
“Act”)), BOTW is required to obtain, verify and record information that
identifies Borrower and other information that will allow BOTW to identify
Borrower in accordance with the Act.

33

 

37



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

PYR ENERGY CORPORATION

By: /s/ Kenneth R. Berry, Jr.                      
Kenneth R. Berry, Jr.
President and CEO


BANK OF THE WEST

By: /s/ Duc Duong                                    
Duc Duong,
Vice President


34

 

38